Citation Nr: 1740196	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.  

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2011 rating decision of the VA Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned in June 2014.

In March 2015, September 2015 and March 2016 the Board remanded this case.  


FINDING OF FACT

Tinnitus was first manifested many years after service, and the preponderance of the evidence is against a finding that it was in any way related thereto.  


CONCLUSION OF LAW

Tinnitus is not the result of disease or injury incurred in or aggravated by service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  After reviewing the record, the Board finds that VA has met that duty.  

In September 2010, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

During his June 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had tinnitus, primarily as the result of noise exposure as an armor crewman.  He stated that in service tinnitus was intermittent and occurred when the guns on the tank were actually being fired.  He reported that tinnitus became constant after service.  Therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is, however, no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his tinnitus.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is chronic, identifiable tinnitus uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2016).  

Finally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, tinnitus is presumed to have been incurred in service if it was manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§  3.307 (a), 3.309(a).

The Veteran has a current diagnosis of tinnitus, and because he served as an armor crewman, the Board accepts his claim that he had significant noise exposure in service.  The salient question then is whether there is a nexus between his current tinnitus and the inservice noise exposure.  

The Veteran's service treatment records and the reports of his November 1965 service entrance examination and early out examinations in January and June 1968 are negative for any complaints or clinical findings of tinnitus.  During his service entrance examination, it was noted that he had scarring on the right tympanic membrane which was not considered disqualifying for service.  His hearing acuity was normal at 20/20, bilaterally, for the spoken voice.  His hearing acuity was also within normal limits for VA purposes at the time he separated from service.  There were no pure tone thresholds greater than 0 decibels.  38 C.F.R. § 3.385 (2016).  

In February 2011, May 2015, and November 2015, the Veteran was examined to determine the nature and etiology of his tinnitus.  The VA examinations were performed by a board-certified otolaryngologist and three different VA audiologists.  These medical professionals concurred that it was less likely than not that the Veteran's tinnitus was related to any incident in service, including his noise exposure as an armor crewman.  They noted that tinnitus was often associated with a hearing loss disability.  However, they found that the Veteran did not have a hearing loss disability until many years after service.  They further noted that he did not demonstrate significant shifts in his hearing acuity in service which would indicate the presence of acoustic trauma productive of tinnitus.  Although the Veteran has a bilateral sensorineural hearing loss, service connection has not been established for that disorder.  Thus, any question of secondary service connection is, effectively, moot.  

Absent any findings of chronic tinnitus for many years after service or any competent evidence of a nexus between the Veteran's tinnitus and service, the claimant does not meet the criteria for service connection.  Accordingly, service connection is not warranted.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


